UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2009, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 0-9341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (801) 264-1060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock, $2.00 par value 8,297,315 Title of Class Number of Shares Outstanding as of November 12, 2009 Class C Common Stock, $.20 par value 8,782,494 Title of Class Number of Shares Outstanding as of November 12, 2009 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filerX Smaller reporting company (Do not check if a smaller reporting company). 1 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page No. Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three and Nine months Ended September 30, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Other Information 33-39 Signature Page 40 Certifications 41-44 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets September 30, 2009 December 31, 2008 Investments: Fixed maturity securities, held to maturity, at amortized cost $ 115,471,124 $ 125,346,194 Fixed maturity securities, available for sale, at estimated fair value 1,169,902 1,236,562 Equity securities, available for sale, at estimated fair value 5,376,796 4,617,675 Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $6,248,956 and $4,780,467 for 2009 and 2008, respectively 108,655,763 124,592,678 Real estate, net of accumulated depreciation 43,221,022 22,417,639 Policy, student and other loans net, of allowances for doubtful accounts 16,572,360 18,493,751 Short-term investments 4,780,548 5,282,986 Accrued investment income 2,220,817 2,245,201 Total investments 297,468,332 304,232,686 Cash and cash equivalents 35,156,703 19,914,110 Mortgage loans sold to investors 38,969,406 19,885,994 Receivables, net 10,621,866 13,135,080 Restricted assets of cemeteries and mortuaries 2,524,766 4,077,076 Cemetery perpetual care trust investments 2,000,915 1,840,119 Receivable from reinsurers 5,873,768 5,823,379 Cemetery land and improvements 10,783,382 10,626,296 Property and equipment, net 13,157,666 14,049,232 Deferred policy and pre-need contract acquisition costs 33,935,414 32,424,512 Value of business acquired 10,481,183 11,377,276 Goodwill 1,075,039 1,075,039 Other 3,004,786 3,343,726 Total Assets $ 465,053,226 $ 441,804,525 See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) September 30, 2009 December 31, 2008 Liabilities and Stockholders' Equity Liabilities Future life, annuity, and other benefits $ 334,100,232 $ 325,668,454 Unearned premium reserve 4,789,833 4,863,919 Bank loans payable 5,043,777 6,138,202 Notes and contracts payable 297,243 501,778 Deferred pre-need cemetery and mortuary contract revenues 13,421,353 13,467,132 Cemetery perpetual care obligation 2,737,437 2,647,984 Accounts payable 2,356,004 1,941,777 Other liabilities and accrued expenses 21,938,671 17,688,756 Income taxes 18,179,371 14,974,244 Total liabilities 402,863,921 387,892,246 Stockholders' Equity Common Stock: Class A: common stock - $2.00 par value; 20,000,000 shares authorized; issued 8,297,194 shares in 2009 and 8,284,109 shares in 2008 16,594,388 16,568,218 Class B: non-voting common stock - $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C: convertible common stock - $0.20 par value; 15,000,000 shares authorized; issued 8,783,699 shares in 2009 and 8,912,315 in 2008 1,756,740 1,782,463 Additional paid-in capital 18,359,156 17,985,848 Accumulated other comprehensive income, net of taxes 1,587,882 417,101 Retained earnings 27,409,312 21,023,179 Treasury stock at cost; 1,414,637 Class A shares in 2009 and 1,598,568 Class A shares in 2008 (3,518,173 ) (3,864,530 ) Total stockholders' equity 62,189,305 53,912,279 Total Liabilities and Stockholders' Equity $ 465,053,226 $ 441,804,525 See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended September 30, Nine Months ended September 30, 2009 2008 2009 2008 Revenues: Insurance premiums and other considerations $ 9,622,381 $ 9,327,250 $ 28,716,070 $ 27,177,782 Net investment income 4,803,809 6,792,171 16,107,643 21,544,753 Net mortuary and cemetery sales 2,584,846 3,050,721 8,958,092 10,031,959 Realized gains on investments and other assets 459,363 (1,106,721 ) 752,132 (1,066,552 ) Mortgage fee income 30,734,493 34,756,907 110,534,277 108,352,502 Other 449,775 263,607 1,088,482 667,186 Total revenues 48,654,667 53,083,935 166,156,696 166,707,630 Benefits and expenses: Death benefits 4,417,986 4,074,703 13,827,134 13,212,689 Surrenders and other policy benefits 362,894 736,180 1,238,804 1,708,325 Increase in future policy benefits 4,134,055 3,498,771 11,156,238 10,262,028 Amortization of deferred policy and pre-need acquisition costs and value of business acquired 1,452,899 1,951,322 5,132,219 4,364,305 Selling, general and administrative expenses: Commissions 17,702,231 24,595,430 59,148,409 74,258,401 Salaries 7,029,507 6,637,600 20,655,984 19,553,038 Provision for loan losses and loss reserve 3,489,830 2,258,208 13,924,452 7,286,617 Other 8,953,745 7,911,137 27,546,069 24,160,487 Interest expense 483,051 1,600,435 2,246,045 5,744,511 Cost of goods and services sold-mortuaries and cemeteries 561,983 548,315 1,790,584 1,853,211 Total benefits and expenses 48,588,181 53,812,101 156,665,938 162,403,612 Earning before income taxes 66,486 (728,166 ) 9,490,758 4,304,018 Income tax expense (3,437 ) (39,877 ) (3,104,310 ) (1,595,971 ) Net earnings $ 63,049 $ (768,043 ) $ 6,386,448 $ 2,708,047 Net earnings per Class A Equivalent common share (1) $ 0.01 $ (0.09 ) $ 0.83 $ 0.33 Net earnings per Class A Equivalent common share-assuming dilution (1) $ 0.01 $ (0.09 ) $ 0.83 $ 0.33 Weighted-average Class A equivalent common share outstanding (1) 7,747,304 8,127,812 7,698,171 8,105,966 Weighted-average Class A equivalent common shares outstanding assuming-dilution (1) 7,864,147 8,127,812 7,698,171 8,132,563 (1) Earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends. The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common share basis. Net earnings per common share represent net earnings per equivalent Class A common share.
